 

EXECUTION COPY

 



 

 

DEMONSAW LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

BETWEEN

 

FUTURE TENSE SECURE SYSTEMS INC.

 

AS SELLER

 

AND

 

MGT CAPITAL INVESTMENTS, INC.

 

AS BUYER

 

 

 

March 3, 2017

 

1 | Page

 

 

DEMONSAW LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Demonsaw LLC Membership Interest Purchase Agreement (“Agreement”) is
entered into on March 3, 2017, between Future Tense Secure Systems Inc., a
Colorado corporation (“Future Tense” or the “Seller”), with the primary office
of _6845 Hwy. 90E, Suite 105-251, Daphne, Al 36526 , and MGT Capital
Investments, Inc., a Delaware corporation (“MGT” or the “Buyer”), with an
address of 512 S. Mangum Street, Suite 408, Durham, NC 27701.

 

WHEREAS, Seller currently owns 46% of the membership interests (the “LLC
Interests”) in Demonsaw, LLC, a Delaware limited liability company (“Demonsaw”
or the “Company”).

 

WHEREAS, Seller desires to sell all of its LLC Interests to Buyer, and Buyer
desires to purchase such LLC Interests from Seller.

 

WHEREAS, the Company is managed by its manager, Eric J. Anderson, an individual
with address at 5 Robin Hood Road, Windham, NH 03087.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound by this Agreement, agree as
follows:

 

1.        PURCHASE OF LLC INTERESTS.

 

1.1 Sale of the LLC Interests. Subject to the terms and conditions of this
Agreement, at Closing, Seller shall sell, assign, transfer and deliver the LLC
Interests to Buyer, free and clear of all Encumbrances. The assignment of the
LLC Interests shall be in the form set forth in Exhibit A (the “LLC Interest
Assignment”). The purchase of the LLC Interests by Buyer is referred to herein
as the “Acquisition”.

 

1.2 Purchase Price. The purchase price to be paid by Buyer for the LLC Interests
shall be two million (2,000,000) unregistered shares of Common Stock, par value
$0.001 of MGT (the “Purchase Price Shares”) of MGT.

 

2.         CLOSING.

 

2.1        Closing. Upon the terms and subject to the conditions hereinbefore
and hereinafter set forth, the consummation of this Agreement and the
Acquisition contemplated herein (the “Closing”) shall take place on the date
hereof, or on such other date as agreed to by the parties (the “Closing Date”).

 

2.2        Actions of Seller at Closing. At or prior to Closing, Sellers shall
deliver to Buyer the following:

 

  (a) Assignment. The LLC Interest Assignment substantially in the form as
attached Exhibit A signed by Sellers;         (b) Other. Such other instruments
and documents as the Buyer shall reasonably or customarily request.

 

2 | Page

 

 

2.3        Actions of Buyer at Closing. At Closing, Buyer shall deliver to
Seller the following:

 

  (a) Payment. The Purchase Price Shares due pursuant to Section 1.2,
represented by the duly authorized and issued stock certificate(s) bearing the
appropriate restrictive legend as described in Section 3.13; and         (b)
Other. Such other instruments and documents as Seller or the Company may
reasonably request to effect the transactions contemplated hereby.

 

2.4        Taking of Necessary Action; Further Action. Buyer and Sellers will
take all reasonable and lawful actions as may be necessary or appropriate,
including but not limited to signing the related resolutions by the boards of
directors of MGT and Seller and certificates by the authorized officers of MGT
and Seller, the in order to effectuate the Acquisition in accordance with this
Agreement as promptly as possible.

 

2.5        Condition to Closing.

 

(a)   Conditions to Obligations of Each Party. The respective obligations of
each party to consummate the transactions contemplated hereby shall be subject
to the satisfaction, at or prior to the Closing, of the following condition:

 

No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal or regulatory
restraint or prohibition preventing the consummation of the Acquisition shall be
in effect, nor shall any action have been taken by any Governmental Authority
seeking any of the foregoing, and no statute, rule, regulation or order shall
have been enacted, entered, enforced or deemed applicable to the Acquisition,
which makes the consummation of the Acquisition illegal.

 

(b)   Additional Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions (it
being understood that each such condition is solely for the benefit of Seller
and may be waived by Seller in writing in its sole discretion without notice,
liability or obligation to any Person):

 

(i)   The representations and warranties of Buyer in this Agreement shall be
true and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality,
which representations and warranties as so qualified shall be true and correct
in all respects) on and as of the date of this Agreement and on and as of the
Closing Date as though such representations and warranties were made on and as
of such date (except for representations and warranties which address matters
only as to a specified date, which representations and warranties shall be true
and correct with respect to such specified date). Buyer shall have performed and
complied in all material respects with all obligations and conditions of this
Agreement required to be performed and complied with by it at or prior to the
Closing.

 

(ii)   Seller shall have received each of the deliverables required to be made
by Buyer to Seller pursuant to Section 2.3.

 

3 | Page

 

 

(c)   Additional Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions (it
being understood that each such condition is solely for the benefit of the Buyer
and may be waived by the Buyer in writing in its sole discretion without notice,
liability or obligation to any Person):

 

(i)   The representations and warranties of Seller in this Agreement shall be
true and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality,
which representations and warranties as so qualified shall be true and correct
in all respects) on and as of the date of the Agreement and on and as of the
Closing Date as though such representations and warranties were made on and as
of such date (except for representations and warranties which address matters
only as to a specified date, which representations and warranties shall be true
and correct with respect to such specified date). Seller shall have performed
and complied in all material respects with all obligations and conditions of
this Agreement required to be performed and complied with by it at or prior to
the Closing.

 

(ii)   Buyer shall have received each of the deliverables required to be made by
Seller to Buyer pursuant to Section 2.2.

 

3.         REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

3.1        Powers; Consents; Absence of Conflicts with Other Agreements. The
execution, delivery, and performance by Seller of this Agreement and all other
documents and agreements referenced herein, or ancillary hereto, to which Seller
is a party, and the consummation by Seller of the transactions contemplated by
this Agreement and the Transaction Documents, as applicable:

 

(a)   do not require any approval or consent to be obtained by any party other
than Demonsaw or from, or filing required to be made by Seller with, any
Governmental Agency bearing on the validity of this Agreement which is required
by Law;

 

(b)   will not conflict with, result in any breach or contravention of, or the
creation of any Encumbrance under, any indenture, agreement, lease, instrument
or understanding to which Sellers or Demonsaw are a party or by which Seller or
Demonsaw is bound;

 

(c)   will not violate any Law to which Seller or Demonsaw may be subject; and

 

(d)   will not violate any Governmental Order to which Seller or Demonsaw may be
subject.

 

3.2        Due Authorization; Binding Agreement. Seller has the right, power,
legal capacity and authority to enter into and perform this Agreement. This
Agreement and all Transaction Documents are and will constitute the valid and
legally binding obligations of Seller and are and will be enforceable against
Seller in accordance with the respective terms hereof or thereof, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditor’s rights generally from
time to time in effect.

 

3.3        Litigation or Proceedings. There are no Actions pending or, to
Seller’s Knowledge, threatened against Seller that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

4 | Page

 

 

3.4        Ownership of LLC Interests. Seller has the sole and unrestricted
right to sell and/or transfer the LLC Interests. Upon transfer of the LLC
Interests from Seller to Buyer, Buyer will have good and marketable title to the
LLC Interests, free and clear of any and all Encumberance or claims.

 

3.5        No Broker’s or Finder’s Fees. Seller has not engaged or is liable for
the payment of any fee to any finder, broker or similar Person in connection
with the transactions described in this Agreement.

 

3.6        Advice of Counsel. Seller acknowledges that he has been encouraged to
seek legal counsel and been given the opportunity to seek such counsel with
respect to this Agreement.

 

3.7        Capitalization.

 

(a)   The authorized and issued membership and limited liability company
interests of the Company consist solely of those amounts set forth in the
Disclosure Schedule included as Exhibit B hereto and no membership or limited
liability interests of the Company are issued or outstanding that are not set
forth on the Disclosure Schedule, and no such interests will be issued or
outstanding as of the Closing Date that are not set forth on Disclosure
Schedule. The Disclosure Schedule sets forth all holders of unvested membership
or limited liability interests, and for each such owner thereof: (i) the number
of unvested membership or limited liability interests, (ii) the terms of the
Company’s or any other party’s rights to repurchase or acquire such membership
or limited liability interests, (iii) the schedule on which such rights lapse
and (iv) whether such repurchase rights lapse in full or in part as a result of
any of the transactions contemplated by this Agreement or any other agreement or
upon any other event or condition. True and complete copies of the membership or
limited liability interests issued and the limited liability company agreement
of the Company have been provided to Buyer. The Company holds no treasury
membership or limited liability interests. All issued and outstanding membership
or limited liability interests of the Company have been duly authorized and
validly issued, are fully paid and non-assessable, were not issued in violation
of and are not subject to any right of rescission, right of first refusal or
preemptive right, and have been offered, issued, sold and delivered by the
Company in compliance with all requirements of Applicable Law and all
requirements set forth in applicable Contracts. There is no Liability for
dividends or distributions accrued and unpaid by the Company.

 

(b)   With the exception of the Bridge Notes, there are no membership interest
appreciation rights, options, warrants, calls, rights, commitments, conversion
privileges or preemptive or other rights or contracts outstanding to purchase or
otherwise acquire any membership or limited liability interests or any
securities or debt convertible into or exchangeable for Company membership or
limited liability interests or obligating the Company or to grant, extend or
enter into any such option, warrant, call, right, commitment, conversion
privilege or preemptive or other right or Contract. There are no voting
agreements, rights of first refusal, preemptive rights, co-sale rights or other
restrictions applicable to any outstanding securities of the Company.

 

3.8        Information on Buyer.

 

Seller has been furnished with or has had access to such information and
materials concerning Buyer as have been requested by Seller. In addition, Seller
may have received in writing from MGT such other information concerning its
operations, financial condition, prospects and other matters as Seller has
requested in writing (such other information being collectively the “Other
Written Information”) and considered all factors Seller deems material in
deciding on the advisability of acquiring the Purchase Price Shares. Seller
acknowledges it has access to the SEC filings of MGT and has reviewed the same,
including all Risk Factors contained therein.

 

5 | Page

 

 

Seller has adequate means of providing for current needs and contingencies, has
no need for liquidity in the investment, and is able to bear the economic risk
of an investment in the Purchase Price Shares offered by the Buyer of the size
contemplated herein. The Seller represents that the Seller is able to bear the
economic risk of the investment and at the present time could afford a complete
loss of such investment. The Seller has had a full opportunity to inspect the
books and records of Buyer and to make any and all inquiries of Buyer’s and
MGT’s officers and directors regarding the Buyer and its business, as Seller has
deemed appropriate.

 

3.10        Information on Seller. The Seller, either alone or with their
professional advisers who are unaffiliated with, has no equity interest in and
is not compensated by Buyer or any affiliate or selling Agent of Buyer, directly
or indirectly, has sufficient knowledge and experience in financial and business
matters that the Seller is capable of evaluating the merits and risks of an
investment in the Purchase Price Shares offered and of making an informed
investment decision with respect thereto and have the capacity to protect
Seller’s own interests in connection with the proposed investment in the
Purchase Price Shares.

 

3.11        Acquisition of Purchase Price Shares. Seller will acquire its
Purchase Price Shares as principal for its own account for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof.

 

3.12        Compliance with Securities Act. Seller understands and agrees that
the Purchase Price Shares have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities laws,
by reason of their issuance in a transaction that does not require registration
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(based in part on the accuracy of the representations and warranties of Seller
contained herein), and that such Purchase Price Shares must be held indefinitely
unless a subsequent disposition is registered under the Act or any applicable
state securities laws or is exempt from such registration.

 

3.13        Legend. The certificate evidencing the Purchase Price Shares shall
bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE COMPANY, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.

 

3.14        Communication of Offer. The offer to acquire the Purchase Price
Shares was directly communicated to Seller by Buyer. At no time was Seller
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

 

6 | Page

 

 

3.15        Restricted Securities. Seller is an “accredited investor” under
Regulation D promulgated under the Act (“Regulation D”). Notwithstanding
anything to the contrary contained in this Agreement, Seller may transfer the
Purchase Price Shares to its Affiliates (as defined below) provided that each
such Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any Person or entity means any
other Person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such Person or entity. Affiliate
includes each parent or subsidiary of a party hereto. For purposes of this
definition, “control” means the power to direct the management and policies of
such Person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.

 

3.16        No Governmental Review. Seller understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Purchase Price Shares or the
suitability of the investment in the Purchase Price Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Purchase
Price Shares.

 

4.        REPRESENTATIONS AND WARRANTIES OF BUYER.

 

As of the Closing, Buyer represents and warrants to Seller the following:

 

4.1        Powers; Consents; Absence of Conflicts with Other Agreements, Etc.
The execution, delivery, and performance by Buyer of this Agreement and all
other agreements referenced herein, or ancillary hereto, to which Buyer is a
party, and the consummation of the transactions contemplated herein by Buyer:

 

(a)   do not require any approval or consent to be obtained by any party other
than the Company or from, or filing required to be made by Buyer with, any
Governmental Agency bearing on the validity of this Agreement which is required
by Law;

 

(b)   will not conflict with, result in any breach or contravention of, or the
creation of any Encumbrance under, any indenture, agreement, lease, instrument
or understanding to which Buyer is a party or by which Buyer is bound;

 

(c)   will not violate any Law to which Buyer may be subject; and

 

(d)   will not violate any Governmental Order to which Buyer may be subject.

 

4.2        Binding Agreement. This Agreement and all agreements to which Buyer
will become a party pursuant hereto are and will constitute the valid and
legally binding obligations of Buyer, and are and will be enforceable against
Buyer in accordance with the respective terms hereof and thereof, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditor’s rights generally from
time to time in effect.

 

4.3        Proceedings. There are no claims, actions, proceedings or
investigations pending or, to the Knowledge of Buyer, threatened, challenging
the validity or propriety of the transactions contemplated by this Agreement.

 

4.4        No Broker’s or Finder’s Fees. Buyer has not engaged or is liable for
the payment of any fee to any finder, broker or similar Person in connection
with the transactions described in this Agreement.

 

7 | Page

 

 

5.        CONFIDENTIALITY

 

5.1        Confidentiality. Seller agrees and acknowledges that all information
concerning (i) the Buyer, their business and prospects, (ii) the financial
performance of the Buyer, (iii) the Buyer’s officers, directors and employees,
and (iv) the terms and conditions of this Agreement (collectively, the
“Information”) are confidential and shall not be disclosed to any party, except
as required by law.

 

5.2        Securities Laws. Seller agrees that the Information will not be used
for any purpose other than in connection with evaluating a possible investment
in Buyer, and that Seller will not disclose in any manner whatsoever such
Information, the fact that Seller has received such Information or that
discussions or negotiations are taking place.

 

6.        MISCELLANEOUS

 

6.1        Definitions. In this Agreement, the following terms have the
following meanings:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agents” means, with respect to any Person, any and all directors, managers,
officers, employees, consultants, financial advisors, bankers, attorneys,
accountants and other agents of such Person.

 

“Bridge Notes” means those certain convertible debt securities issued by
Demonsaw on or about May 25, 2016.

 

“Buyer’s Knowledge” or “Knowledge of Buyer” or any similar phrase means all
facts and circumstances known by Buyer, without a duty of inquiry.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

8 | Page

 

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Sellers’ Knowledge” or “Knowledge of Sellers” or any similar phrase means all
facts and circumstances known by Sellers, without a duty of inquiry.

 

“Transaction Documents” means this Agreement and each other agreement entered
into pursuant to this Agreement.

 

6.2        Additional Assurances. From time to time after Closing, either party
shall execute and deliver such other instruments and take such other actions as
is reasonably requested to give effect to the transactions contemplated by this
Agreement.

 

6.3        Cost of Transaction. Whether or not the transactions contemplated
hereby are consummated, each party shall bear its own expenses in connection
with this Agreement.

 

6.4        Choice of Law; Venue. This Agreement and the Acquisition, and all
claims or causes of action that may be based upon, arise out of or relate to
this Agreement or the Acquisition will be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and to be performed entirely within such State without regard to conflicts
of laws principles thereof. Any dispute arising under or in connection with any
matter of any nature (whether sounding in contract or tort) relating to or
arising out of this Agreement, shall be resolved exclusively by arbitration. The
arbitration shall be in conformity with and subject to the applicable rules and
procedures of JAMS. The arbitration shall be conducted before a panel of three
(3) arbitrators, with one arbitrator to be selected by each of Sellers and Buyer
and the third arbitrator to be selected by the arbitrators selected by the
Parties. The Parties agree to be (a) subject to the exclusive jurisdiction and
venue of the arbitration in New York, New York (b) bound by the decision of the
arbitrator as the final decision with respect to the dispute, and (c) subject to
the jurisdiction of both of the federal courts of the United States of America
or the courts of the State, City and County of New York for the purpose of
confirmation and enforcement of any award. The prevailing party in any
arbitration shall be entitled to recover its costs and expenses (including
attorney’s fees and expenses) from the non-prevailing party.

 

6.5        Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATED TO THIS AGREEMENT BE TRIED BY JURY. EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO DEMAND TRIAL BY JURY.

 

6.6        Enforcement of Agreement. Irreparable damage would occur if any of
the provisions of this Agreement was not performed in accordance with its terms
or was breached. The parties are entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms, in
addition to any other remedy to which they are entitled at law or in equity.

 

6.7        Survival. The representations, warranties and covenants of the
parties shall survive Closing and shall not be affected or deemed waived by
reason of any investigation made by or on behalf of any party (including by any
of its representatives) or by reason of the fact that any party or any of its
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.

 

9 | Page

 

 

6.8        Benefit/Assignment. This Agreement inures to the benefit of and is
binding upon the parties hereto and their respective legal representatives,
successors, and assigns. No party may directly or indirectly, including by
assignment, operation of Law or change of control, transfer or assign this
Agreement without the prior written consent of the other party; provide that,
following Closing, Buyer may do so without the consent of the other party.

 

6.9        No Third Party Beneficiaries. This Agreement is intended solely for
the benefit of Buyer and Seller and their respective permitted successors or
assigns, and does not confer third-party beneficiary rights upon any Person.

 

6.10      Waiver of Breach. The waiver by any party of a breach or violation of
any provision of this Agreement is not a waiver of any subsequent breach of the
same or any other provision hereof.

 

6.11      Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. This Agreement is to be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Annexes and
exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.

 

6.12      Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

6.13      Gender and Number. Whenever the context of this Agreement requires,
the gender of all words herein includes the masculine, feminine, and neuter, and
the number of all words herein includes the singular and plural.

 

6.14      Divisions and Headings. The division of this Agreement into articles,
sections and subsections and the use of captions and headings are for
convenience and have no legal effect in construing the provisions of this
Agreement.

 

6.15      Entire Agreement. This Agreement, including all exhibits and annexes
hereto, and the Transaction Documents, supersedes all previous contracts, and
constitutes the entire agreement among the parties regarding its subject matter.
No party is entitled to benefits other than those specified herein. No oral
statements or prior written material not specifically incorporated herein is of
any force or effect.

 

6.16      Amendment. This Agreement may be amended, modified or supplemented
only by an agreement in writing signed by each party hereto.

 

6.18      Counterparts. This Agreement may be executed in counterparts, each of
which will be an original, and all of which together will be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission will have the same legal effect as
delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS IMMEDIATELY]

 

10 | Page

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
originals as of the date first above written.

 

SELLER:

 

Future Tense Secure Systems Inc.

 

By: /s/ Tom Guscinski   Name: Tom Guscinski   Title: President  

 

BUYER:

 

MGT Capital Investments, Inc.

 

By: /s/ Robert Ladd   Name: Robert Ladd   Title: President  

 

[SIGNATURE PAGE TO DEMONSAW LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 

11 | Page

 

 

EXHIBIT A

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”) dated as of March 3,
2017 is made by and between Future Tense Secure Systems Inc., a Colorado
corporation (“Future Tense” or the “Assignor”) and MGT Capital Investments,
Inc., a Delaware corporation (“MGT” or the “Assignee”), with an address of 512
S. Mangum Street, Suite 408, Durham, NC 27701.

 

RECITALS

 

A.    Assignor is the holder of forty-six percent (46%) of the membership
interest (the “Membership Interest”) in Demonsaw, LLC, a Delaware limited
liability company (“Demonsaw” or the “Company”).

 

B.     Assignor desires to transfer and assign to Assignee the Membership
Interest pursuant to the terms of that certain Demonsaw LLC Membership Interest
Purchase Agreement dated the date hereof between Assignors and Assignee (the
“Purchase Agreement”); and

 

C.     Assignee desires to accept the assignment of the Membership Interest and
to accept and assume the terms and conditions of the Operating Agreement of
Demonsaw, (the “Operating Agreement”) with respect to the Membership Interest.

 

In consideration of the premises, the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

1. Assignment. Subject to the terms and conditions in this Assignment and the
Purchase Agreement, Assignor hereby transfers and assigns to Assignee the
Membership Interest.

 

2. Admission as Substituted Member. As of the date hereof, and subject to the
terms and conditions of this Assignment, Assignee shall become a substituted
member in Demonsaw with respect to the Membership Interest in compliance with
the terms of the Operating Agreement.

 

3. Assumption. Assignee agrees to accept, adopt and be bound by the terms,
provisions and conditions of the Operating Agreement.

 

4. Representations by Assignor. Assignor does hereby represent and warrant to
Assignee that: (i) Assignor is the legal and beneficial owner and holder of the
Membership Interest and (ii) the Membership Interest is not subject to any lien
or assessment by any of Assignor’s creditors or by any other person or entity.

 

5. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

6. General Provisions.

 

(a) Entire Agreement. This Assignment supersedes any prior or contemporaneous
understandings or agreements between the parties respecting the subject matter
hereof and constitutes the entire understanding and agreement between the
parties with respect to the assignment of the Membership Interest.

 

12 | Page

 

 

(b) Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.

 

(c) Further Assurances. The parties hereto covenant and agree that they will
execute such further instruments and documents as may be necessary or convenient
to effectuate and carry out the transaction contemplated by this Assignment.

 

(d) Counterpart Execution. This Assignment may be executed in any number of
counterparts, all of which together shall for all purposes constitute one
agreement, binding on all the parties hereto, notwithstanding that all the
parties hereto have not signed the same counterpart.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the day and year first above written.

 

ASSIGNOR:

 

Future Tense Secure Systems Inc.

 

By:   Name: Tom Guscinski   Title: President  

 

ASSIGNEE:

 

MGT Capital Investments, Inc.

 

By:   Name: Robert Ladd   Title: President  



 

13 | Page

 

 

EXHIBIT B

CAPITALIZATION OF DEMONSAW

 

Eric Anderson 50%

 

Future Tense Secured Systems, Inc. 46%

 

Round House LLC 4%

 

14 | Page

 

 